181 F.2d 189
Irene McSHANE, Appellant,v.John V. MOLDOVAN et al., Appellees.
No. 10996.
United States Court of Appeals Sixth Circuit.
April 14, 1950.

Appeal from the United States District Court for the Eastern District of Michigan; Arthur A. Koscinski, Judge.
Davidson & Theut, Detroit, Mich., for appellant.
O. W. Johnson, Ecorse, Mich., Emil Wm. Colombo, Detroit, Mich., for appellees.
Before HICKS, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
This cause was heard upon the transcript of record, briefs and oral argument of counsel for appellant, and of counsel for Moldovan and Lovack, Jr.; upon consideration whereof the court is of the opinion that there is no reversible error on the record.


2
It is therefore ordered and adjudged that the judgment appealed from and entered in the District Court on June 2, 1949, be and the same is in all things affirmed.


3
See also, 6 Cir., 172 F.2d 1016.